Citation Nr: 1010671	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  07-09 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and M.D.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to 
January 1975.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a March 2006 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Winston-Salem, North Carolina (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran seeks entitlement to a total disability rating 
based on individual unemployability (TDIU).  Based upon its 
review of the Veteran's claims file, the Board finds there is 
a further duty to assist the Veteran with his claim herein.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2009).  A total 
disability rating for compensation purposes may be assigned 
on the basis of individual unemployability: that is, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a) (2009).  In such an instance, if there is only one 
service-connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  
Disabilities resulting from a common etiology or a single 
accident will be considered as one disability the purposes of 
determining whether the rating criteria are met.  Id.  
Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the Veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2009); Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  


In the present case, service connection is currently in 
effect for hydradenitis suppurativa with pseudofolliculitis, 
rated as 50 percent disabling; postoperative scar on the 
right axilla associated with hydradenitis suppurativa with 
pseudofolliculitis, rated as 20 percent disabling; 
postoperative scar involving the groin and anterior buttocks 
associated with hydradenitis suppurativa with 
pseudofolliculitis, rated as 10 percent disabling; and 
postoperative scar on the right flank associated with 
hydradenitis suppurativa with pseudofolliculitis, rated as 10 
percent disabling.  The Veteran's combined rating is 60 
percent.  38 C.F.R. § 4.25 (2009).  As his service-connected 
disabilities resulted from a common etiology, they should be 
considered as one disability.  Thus, he meets the minimum 
schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  
However, the Veteran must still show that he is unable to 
pursue a substantially gainful occupation due to his 
service-connected disabilities.

In various written statements and at a November 2009 Board 
hearing, the Veteran testified that despite having worked for 
three to four jobs since he lost his permanent job in 1999, 
he has been unable to keep such employment due to 
incontinence, open sores, and nerve pain.  He contends that 
he cannot stand or sit for a long period of time, and 
dizziness and drowsiness caused by his pain medication also 
affects his ability to work.

A September 2002 statement from J.C., M.D. indicated that the 
Veteran had a long history of "the most extensive, growing, 
scrotal and buttock hidradenitis suppurativa that I have ever 
seen."  Dr. C. further stated that the Veteran underwent 
complete resection of this area with significant local flap 
reconstruction and he had continuous problems with axillary 
hidradenitis suppurativa which required several surgeries.  
Private treatment records show that the Veteran underwent 
closure of transverse loop colostomy in 2003, secondary to 
surgeries on his hydradenitis.  The medical evidence of 
record reflects that the Veteran also had renal cell 
carcinoma with removal of the right kidney in April 2002, and 
he carries diagnoses of various nonservice-connected 
disorders, to include degenerative arthritis, iron deficiency 
anemia, and hypothyroidism.

A July 2005 Social Security Administration disability 
determination decision noted that the Veteran's degenerative 
arthritis, chronic hydradenitis, status-post colostomy, and 
other abdominal surgeries were "severe impairments", in 
that they had more than minimal effect upon his ability to 
perform work-related activities.  Accordingly, social 
security disability benefits were granted on a finding that 
the Veteran lacked the residual functional capacity to 
perform sustained work activity at even the sedentary level.  
The disability determination decision did not differentiate 
as to which disorder was the cause of the inability to 
maintain gainful employment.  However, as the disability 
determination suggests that the Veteran's service-connected 
disabilities may preclude gainful employment, a VA opinion 
addressing this question should be obtained.

The Board cannot render an informed decision concerning the 
level of disability caused by the Veteran's service-connected 
disabilities in the absence of specific medical information 
regarding the co-existing nonservice-connected disabilities.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence that does so).

Thus, a medical opinion in conjunction with the review of the 
entire record and examination of the Veteran is warranted to 
determine whether the Veteran is unemployable solely due to 
his service-connected disabilities.

Accordingly, the case is remanded for the following actions:

1.  The RO must afford the Veteran a VA 
examination to determine the effects of 
his service-connected disabilities on his 
ability to maintain employment consistent 
with his education and occupational 
experience.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished.  The examiner must elicit 
from the Veteran and record for clinical 
purposes a full work and educational 
history.  Based on a review of the case, 
the examiner must provide an opinion as to 
whether the Veteran's service-connected 
disabilities alone preclude him from 
securing and maintaining substantially 
gainful employment, without consideration 
of the Veteran's age.  In doing so, the 
examiner must consider the Veteran's 
education, experience, and occupational 
background in determining whether he is 
unable to secure or maintain gainful 
employment in light of his service-
connected disabilities, standing alone.  
To the extent possible, the examiner must 
distinguish symptoms/impairment 
attributable to the Veteran's service-
connected disorders from those 
attributable to any nonservice-connected 
disorders.  A complete rationale for all 
opinions must be provided.  If any of the 
opinions cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report prepared must be 
typed.

2.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case addressing all evidence received 
since the February 2007 statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

